Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-6, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Adler et al (2018/0314230) hereinafter, Adler. 

In regards to claim 1, Adler teaches a human machine interface for an industrial automation control system, said human machine interface [0081] comprising at least one touchless ([0082] time of flight sensor, camera) input device that is adapted to be in a first state (fig. 1b ( 14a and 14b)) in which said human machine interface provides a first input to said industrial automation control system [149, 171, 219, 82] or (Examiner notes “or” operator which only requires one limitation for the art to read on the claims) a second state in which said human machine interface provides a second input to said industrial automation control system [218-219, 149], 
    PNG
    media_image1.png
    786
    561
    media_image1.png
    Greyscale

wherein said at least one touchless input device comprises first and second touchless input sensors each configured to detect hand gestures of an operator's hand to provide input to said human machine interface based upon said gestures (fig. 1c 120 to 350)).
[0089] For example, the control module 16 may be configured to provide the sensor input signal to the machine control entity 300 to abort a currently active functionality of the machine 350 if the sensor input signal comprises information related to an abort gesture within the first user input sensor data from a first sensor module 14a and within the second user input sensor data from a second sensor module 14b. For example, the abort gesture may be an open hand (holding the mobile communication device) pointed towards the machine 350. For example, the abort gesture may be registered by both the first sensor module 14a and the second sensor module 14b (e.g. for redundancy). For example, the abort gesture may be an abort-all gesture, or the system may support an abort gesture (stop gesture) and an abort all gesture (stop all gesture). For example, the abort all gesture might be used in all screens of a mobile application implementing the control module 16.

In regards to claim 15, Adler teaches a method of controlling a human machine interface for an industrial automation control system, said method comprising:[0081] setting a state of a touchless input device of the human machine interface to a first state and providing a first input to the industrial automation control system [0082, 149, 171]; using first and second touchless sensors to detect a first hand gesture [0082-0085]; changing said state of said touchless input device from said first state to a second state and [0089] providing a second input to the industrial automation control system when both said first and second touchless sensors to detect said first hand gesture (fig. 1c 120 to 350)).Examiner the first state could be ON and the second state OFF and vice versa. 
In regards to claim 19, Adler teaches a method of controlling a human machine interface for an industrial automation control system [0081-0082], said method comprising: setting a state of a touchless Estop [0011, 89,139,171-179] device of the human machine interface to a first state and providing a first input to the industrial automation control system[149, 171, 219, 82]; using first and second touchless sensors to detect a first hand gesture (fig. 1b 14a-142 -350); changing said state of said touchless Estop device from said first state to a second state and providing a second input to the industrial automation control system when at least one of said first and second touchless sensors detects said first hand gesture [171-190,219]; wherein said second input to the industrial automation control system corresponds to an emergency stop command [0011, 89,139,171-179].
In regards to claim 2, Adler teaches the human machine interface for an industrial automation control system as set forth in claim 1, wherein said first and second touchless input sensors are each configured to detect at least first and second different hand gestures, wherein said first hand gesture corresponds with said first input to said industrial automation control system and said second hand gesture corresponds with said second input to said industrial automation control system [149 and 219].
In regards to claim 3, Adler teaches human machine interface for an industrial automation control system as set forth in claim 2, wherein one of said first and second hand gestures comprises a double tap gesture comprising two successive hand movements toward and away from the first and second touchless input sensors within a first select time period; and wherein the other of said first and second hand gestures comprises a double swipe gesture comprising two successive lateral hand movements laterally across the first and second touchless input sensors within a second select time period. ([108] “The gesture might be chosen such, that it stimulates multiple sensors such, that the gesture may be recognized using one of the sensors. Additionally, the sensors may be chosen such that they continuously provide values, so a detection, of whether the sensor works, may be possible. The execution of the stop/abort gesture may affect a stop of an actions displayed by the smartphone. If the user wants to stop an action currently not being displayed, he might be required to navigate to that function. As some errors, such as a freezing of a screen may make a navigation impossible, the abort/stop gesture may be extended. If the user, after performing the abort/stop gesture, shakes his hand, all currently active functionality may be stopped.”)
In regards to claim 5, Adler teaches human machine interface for an industrial automation control system as set forth in claim 3, wherein said first and second touchless input sensors are identical with respect to each other [0082, and 89] Examiner notes sensors can be “of the group” and redundancy).
In regards to claim 6, Adler teaches human machine interface for an industrial automation control system as set forth in claim 5, wherein said first and second touchless input sensors are each time-of-flight sensors. [0082, and 89] Examiner notes “time of flight sensor”).
In regards to claim 16, Adler teaches method of controlling a human machine interface for an industrial automation control system as set forth in claim 15, further comprising: changing said state of said touchless input device from said second state back to said first state and providing said first input to the industrial automation control system when at least one of said first and second touchless sensors to detect a second hand gesture that is different from the first hand gesture [0150] The start of a function may need a specific movement (gesture). [150-153]
In regards to claim 17, Adler teaches method of controlling a human machine interface as set forth in claim 16, wherein said touchless input device ignores said first hand gesture when said touchless input device is in said second state [0082, 0089, 150-153, 0225].
In regards to claim 18, Adler teaches method of controlling a human machine interface as set forth in claim 17, wherein said touchless input device ignores said second hand gesture when said touchless input device is in said first state [0082-0087, 107-0108].  If the user wants to stop an action currently not being displayed, he might be required to navigate to that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Bai et al (2015/0095855) hereinafter, Bai. 

In regards to claim 4, Adler fails to teach the human machine interface for an industrial automation control system as set forth in claim 3, wherein said first and second select time periods are each in the range of 500 milliseconds to 1000 milliseconds.
	However, Bai teaches wherein said first and second select time periods are each in the range of 500 milliseconds to 1000 milliseconds [014].[between 200 and 800 milliseconds). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Adler to further include wherein said first and second select time periods are each in the range of 500 milliseconds to 1000 milliseconds as taught by Bai and the results would have been predictable at providing adequate time for detection of a touch input. 
	In regards to claim 8, Adler teaches human machine interface for an industrial automation control system as set forth in claim 4, wherein said first and second touchless input sensors are different types of sensors with respect to each other.” [0082 and [0087] “For example, the first user input sensor data may correspond to touch screen coordinates or to a touch trajectory on a touch screen based on a plurality of touch screen coordinates. The second input sensor data may correspond to angular data of a gyroscope. “ Adler
In regards to claim 9, Adler teaches human machine interface for an industrial automation control system as set forth in claim 8, wherein said first touchless input sensor is a time-of-flight sensor. [0082] The apparatus 10 comprises one or more sensor modules 12 to provide first user input sensor data and second user input sensor data. In at least some embodiments, the one or more sensor modules 12 may comprise a first sensor module 14a configured to provide first user input sensor data and a second sensor module 14b configured to provide second user input sensor data. FIG. 1b additionally shows the first and second sensor modules 14a; 14b. In various embodiments, the one or more sensor modules 12 (and the first and second sensor modules 14a; 14b) may e.g. comprise at least one element of the group of a touch sensor, an accelerometer, a gyroscope, a camera sensor, an acoustic sensor, a time of flight sensor,” Adler
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Drader et al (2015/0144767) hereinafter, Drader. 

In regards to claim 7, Adler fails to teach the human machine interface for an industrial automation control system as set forth in claim 5, wherein said first and second touchless input sensors are each time-of-flight photon sensors.
However, Drader teaches wherein said first and second touchless input sensors are each time-of-flight photon sensors.[008--09, 013, 0045]. (fig. 3a (10 and 14)) Bai
It would have been obvious to one of ordinary skill in the art to modify the teachings of Adler to further include wherein said first and second touchless input sensors are each time-of-flight photon sensors as taught by Bai in order to increase coverage [005-0012, 0045]]
	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Bai et al (2015/0095855) hereinafter, Bai in view of Drader.

In regards to claim 10, Adler in view of Bai teaches the human machine interface for an industrial automation control system as set forth in claim 9, wherein said time-of-flight sensor is a time-of-flight photon sensor. 
	However, Drader teaches wherein said first and second touchless input sensors are each time-of-flight photon sensors.[008, 013, 0045]. (fig. 3a (10 and 14)) Bai
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Adler to further include wherein said first and second touchless input sensors are each time-of-flight photon sensors as taught by Bai in order to increase coverage [005-0012, 0045]]

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler, Bai and Drader in view of Merics et al (2015/0253860) hereinafter, Merics. 

In regards to claim 11, Adler fails to teach the human machine interface for an industrial automation control system as set forth in claim 10, wherein said second touchless input sensors is an electric field (E-Field) proximity sensor.
However, Merics teaches wherein touchless input sensors is an electric field (E-Field) proximity sensor [0023-0026, 0045-0047] (fig. 6a (610)) Merics
It would have been obvious to one of ordinary skill in the art to modify the teachings of Adler to further include wherein said second touchless input sensors is an electric field (E-Field) proximity sensor as taught by Merics with simple substitution and the  results would have been predictable at detecting a gesture.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler and Bai in view of Merics et al (2015/0253860) hereinafter, Merics. 

In regards to claim 12, Adler fails to teach the human machine interface for an industrial automation control system as set forth in claim 8, wherein one of said first and second touchless input sensors is an electric field (E-Field) proximity sensor.
However, Merics teaches wherein touchless input sensors is an electric field (E-Field) proximity sensor [0023-0026, 0045-0047] (fig. 6a (610)) Merics
It would have been obvious to one of ordinary skill in the art to modify the teachings of Adler to further include wherein said second touchless input sensors is an electric field (E-Field) proximity sensor as taught by Merics with simple substitution and the  results would have been predictable at detecting a gesture.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Applicant Admitted Prior Art (AAPA).  

In regards to claim 14 The human machine interface for an industrial automation control system as set forth in claim 1, further comprising a mechanical emergency stop switch operatively connected to the control system and including at least one mechanical electric contact that provides an emergency stop signal to said industrial automation control system when actuated.
	However, AAPA teaches a mechanical emergency stop switch operatively connected to the control system and including at least one mechanical electric contact that provides an emergency stop signal to said industrial automation control system when actuated.(fig. 1 (CX1 and CX2)). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Adler to further include a mechanical emergency stop switch operatively connected to the control system and including at least one mechanical electric contact that provides an emergency stop signal to said industrial automation control system when actuated as taught by AAPA in order to provide reduancy and more widely available parts. 

1.	Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Dotson (2014/0211358) hereinafter, Dotson. 

In regards to claim 13, Adler fails to teach human machine interface for an industrial automation control system as set forth in claim 1, further comprising at least one visual indicator light that is configured to illuminate a select color when the touchless input device is in one of the first and second states
However, Dotson teaches further comprising at least one visual indicator light that is configured to illuminate a select color when the  input device is in one of the first and second states(abstract, [0024-0025], (fig. 2 30a)).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Adler to further include comprising illuminating a visual indicator in a red color when said touchless input device is in said second state as taught by Dotson in order to meet safety standards [0025].

1.	In regards to claim 20, Adler fails to teach the method of controlling a human machine interface for an industrial automation control system as set forth in claim 19, further comprising illuminating a visual indicator in a red color when said touchless input device is in said second state.
	However, Dotson teaches comprising illuminating a visual indicator in a red color when said touchless input device is in said second state.(abstract, [0024-0025], (fig. 2 30a)). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Adler to further include comprising illuminating a visual indicator in a red color when said touchless input device is in said second state as taught by Dotson in order to meet safety standards [0025].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694